Quinca was convicted in the Criminal Court of the City of Canton of the illegal possession pf intoxicating liquor. He owned a garage which was not on or very near the lot upon which his residence was located, and which was used for the storage of four automobiles, one owned by Guinea and the others owned by persons who rented garage space from him. In the garage were found 13 barrels of grape wine belonging to Guinea who said that 9 of the barrels were made of poor grapes, which were being allowed to go to vinegar. The four other barrels were made by him and were kept for beverage purposes for himself and his family.
Guinea had drilled little holes in the barrels to let the air come throug-h so the liquid would not work out and burst the barrels. The evidence for the state showed that the barrels contained grape wine which was intoxicating and was fit for beverage purposes. The Court of Appeals affirmed the conviction.
The state contends that Guinea, was properly convicted because the laws of Ohio forbid the possession of intoxicating liquor, the word “liquor” includes wine, the garage in which the liquor was found was not a “private dwelling” within the exception named in the statute and because the laws do not regard any place as a bona fide residence within the meaning of the statute wherein liquors possessed have been illegally manufactured or obtained.